Citation Nr: 0722764	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO. 04-37 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from September 1990 until 
March 1997, including two tours of duty in the Southwest Asia 
Theater of Operations and a tour of duty in Somalia.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board first considered this appeal in July 2006 and 
remanded the claim for additional development. The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought. As such, this 
matter is properly returned to the Board for appellate 
consideration. 


FINDINGS OF FACT

1. The veteran engaged in combat with the enemy during his 
active military service.

2. PTSD was incurred in or aggravated by active military 
service.


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have 
been approximated. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in November 2003, 
January 2003, November 2004, August 2006 and October 2006. 
These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). The August 2006 letter advised the veteran of how 
VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, private 
medical records, Social Security Administration records and 
lay statements are associated with the claims file. The Board 
has considered whether further development and notice under 
the Veterans Claims Assistance Act of 2000 or other law 
should be undertaken. However, given the results favorable to 
the veteran, further development under the VCAA or other law 
would not result in a more favorable result for the veteran, 
or be of assistance to this inquiry. 

The Merits of the Claim

The veteran seeks service connection for PTSD. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997). 

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran has a current diagnosis of PTSD as is illustrated 
in VA outpatient treatment records. The veteran also has 
medical evidence which generally attributes the diagnosed 
PTSD to his service in Somalia and the Persian Gulf. For 
example, a May 2007 letter from a VA psychiatrist and 
psychologist explained the veteran has a diagnosis of PTSD 
related to combat experiences during the Gulf War and 
Somalia. 
The remaining question, therefore, is whether there is an 
inservice stressor and either evidence of combat service or 
corroborating evidence the stressor occurred. A finding of 
combat service is significant because under 38 U.S.C.A. § 
1154(b), if the veteran is found to have served in combat, VA 
shall accept as sufficient proof of a stressor satisfactory 
lay evidence if it is consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of the event. VA's 
General Counsel has held that the determination of whether a 
veteran "engaged in combat with the enemy" depends on 
multiple factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis. VAOPGCPREC 12-99. The General Counsel's opinion 
is binding on the Board. 38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 14.507.

In the present case, the veteran has alleged he served in 
combat and reported stressors related to his service in the 
Persian Gulf and Somalia. Concerning his service in the 
Persian Gulf, the veteran explained he feared nuclear gas 
attacks, witnessed dead bodies while assigned to body bagging 
and toe tagging of dead Iraqis, witnessed a soldier lose a 
foot and another soldier lose an arm, and made daily supply 
runs under enemy contact. The veteran explained he was 
stationed in Iraq with the 502nd Regiment of the 2nd Brigade 
of the 101st Airborne Assault from January 1991 until August 
1991. The veteran also reported a stressor of being under 
enemy fire in Somalia while assigned to the Bravo Company, 
7th Battalion, 159th Regiment of the 24 Infantry Brigade, 10th 
Mountain division. Specifically, he indicated a Somalian 
tried to enter the compound while he was on guard duty and 
related another incident during which he was subjected to 
enemy fire while assisting a UN rations convoy around March 
1993. 

The veteran's service personnel record verifies his service 
in Somalia from December 1993 until March 1994 and service in 
the Saudi Arabia from January 1991 until April 1991. The 
record also reflects the veteran received the Armed Forces 
Expeditionary Medal for his service in Somalia. This 
commendation alone, however, is not sufficient proof of 
combat service. Similarly the veteran's Form DD 214 reflects 
receipt of the Southwest Asia Service Medal with 2 Bronze 
Service Stars and the Kuwait Liberation Medal. These 
commendations are also insufficient proof of combat standing 
alone.

The veteran also submitted a statement from J.A., a fellow 
service member, in support of his claim. Mr. A. explained he 
had been injured in Somalia and indicated his unit and a 
supply unit picked him up from the Mogadishu hospital. On 
their return trip, they were stopped by civilians and saw a 
UN truck that was full of bullet holes. While they were 
investigating the UN truck, they were fired upon. This 
statement confirms the veteran's statement and adds 
credibility to his assertion that he served in combat. Most 
significantly, a search performed by the Department of the 
Army Center for Unit Records Research (CURR)(now the U.S. 
Army and Joint Services Records Research Center or JSRRC) 
explained that while it was unable to obtain the combat unit 
records for the veteran's specific battalion, other combat 
unit records submitted by units deployed to Somalia during 
that period mentioned attacks against convoys, base camps 
receiving fire, and local nationals attempting to break into 
bases to steal food and equipment. 

Therefore, although the veteran's military occupational 
specialty was that of unit supply specialist, and he is not 
the recipient of any awards or decorations that are 
conclusive proof of combat service, the Board finds the 
record is at an approximate balance as to whether the veteran 
service in combat. Under the law, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The 
phrase "engaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality and 
the Board finds the veteran's statements combined with the 
statement of J.A. and the response from CURR to be sufficient 
proof of such a hostile encounter while stationed in Somalia. 
Based upon this evidence, the Board finds the veteran engaged 
in combat with the enemy during his active service and is 
entitled to the presumption of 38 U.S.C.A. § 1154(b). See 
VAOPGCPREC 12-99 (Oct. 18, 1999). 

As the veteran is found to have served in combat, his lay 
testimony concerning the stressor of being under fire while 
in Somalia is accepted as conclusive evidence of the 
stressor's occurrence. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). Therefore, the 
veteran has a diagnosis, a combat-related stressor and 
medical evidence of record that generally attributed the 
veteran's PTSD to his service. Thus, when resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran experienced a stressful event during service 
which has been medically related to his current diagnosis of 
post-traumatic stress disorder. Therefore, service connection 
for post-traumatic stress disorder is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


